--------------------------------------------------------------------------------

Exhibit 10.1


RENEWAL PROMISSORY NOTE





$562,500.00
Executed at Broward County, Florida

January 15, 2010


FOR VALUE RECEIVED, Parkson Property, LLC, a wholly owned subsidiary of Le@P
Technology, Inc., with a principal place of business at 5601 N. Dixie Highway,
Suite 411, Fort Lauderdale, Florida  33334 ("Maker"), promises to pay to the
order of Bay Colony Associates, Ltd. (the "Payee"), the principal sum of FIVE
HUNDRED SIXTY-TWO THOUSAND FIVE HUNDRED DOLLARS AND NO CENTS ($562,500.00),
together with interest at the rate of seven percent (7%) per annum due and
payable in one lump sum of principal and interest on January 8, 2011.  Payment
of principal and accrued interest shall be paid to the Payee at 5601 N. Dixie
Highway, Suite 411, Ft. Lauderdale, FL 33334, or such other place as the Payee
may designate.


This Renewal Promissory Note (this "Note") is issued subject to the following
additional terms and conditions:


1.             Renewal of Original Note dated March 17, 2006 and Renewal Note
dated October 24, 2007.  This Note is a renewal promissory note, and renews,
amends and restates the terms and obligations under that certain promissory note
made by the Maker to the Payee dated March 17, 2006 and the renewal note dated
October 24, 2007 both in the original principal amount of $562,500 (the “Prior
Notes”).  Pursuant to this Note, the maturity date for the payment of principal
and accrued interest under the Prior Notes has been extended from January 8,
2010 to January 8, 2011. It is the intention of the Maker and the Payee that
this Note, given in replacement of the Prior Notes, shall amend, restate and
renew the Prior Note without constituting a novation, satisfaction, cancellation
or extinguishment of the Prior Note, but that henceforth the indebtedness
represented thereby and the obligations thereunder shall be paid in accordance
with the terms and conditions of this Note, and not in accordance with the terms
and conditions of the Prior Notes.


2.             Type of Payment.  Payment of both principal and interest shall be
made in currency of the United States of America which at the time of payment
shall be legal tender for the payment of public and private debts.


3.             Manner of Payment.  Payment shall be made to Payee at the Payee's
address set forth above or such other place as Payee may designate in writing.
 
4.             Interest on Overdue Payments.  From and after the date which is
fifteen (15) days after the date upon which any payment of principal hereunder
becomes due and payable, if the same is not timely paid, interest shall be
payable on all sums outstanding hereunder at the rate of fifteen percent (15%)
per annum.

 
1

--------------------------------------------------------------------------------

 

 
5.
Miscellaneous.



(A)          This Note shall be binding upon the Maker and its successors and
assigns.


(B)           If any provision hereof shall be held invalid or unenforceable by
any court of competent jurisdiction or as a result of future legislative action,
such holding or action shall be strictly construed and shall not affect the
validity or effect of any other provision hereof.


(C)           The validity, interpretation and effect of this Note shall be
exclusively governed by, and construed in accordance with, the laws of the State
of Florida, excluding the "conflict of laws" rules thereof.


(D)           This Note may not be amended or modified, nor shall any waiver of
any provision hereof be effective, except by an instrument in writing executed
by the Maker and Payee.


(E)            In case suit shall be brought for the collection hereof, or if it
is necessary to place the same in the hands of an attorney for collection, the
Maker agrees to pay reasonable attorneys’ fees and costs for making such
collections.


IN WITNESS WHEREOF, the Maker has caused this Note to be executed as of the day
and year first above written.
 
   

 
Parkson Property, LLC
             
By:
 
  /s/Timothy Lincoln
   
Name:
 
       Timothy Lincoln
   
Acting Principal Executive Officer
 

 
 
2

--------------------------------------------------------------------------------